DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 5-9 in the reply filed on 8/26/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner to search both inventions.  This is not found persuasive because the search and examination strategies for the inventions are non-overlapping.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/26/22.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The step of injecting (cl 5:3-6) is indefinite because it is idiomatically and grammatically incorrect.  
 	The phrase “injecting a plastic raw material…to form an integral structure” (cl 5:3-5) is indefinite because it is unclear whether the injected raw material or liquid silicone rubber raw material used to injection mold the first outer casing and the second outer casing.  Further, it is indefinite and unclear whether the injected raw material or liquid silicone is used to wrap the inner casing with the iron piece.  The relationships between the steps of injecting the plastic raw material or liquid silicone rubber raw material, the step of injection molding the first and second outer casing, and the step of wrapping the inner casing with the iron pieces should be clearly and positively recited as such.
 	The phrase “injecting a plastic raw material…to form an integral structure” (cl 5:3-5) is indefinite because it is unclear whether it is related to the step of positioning the iron piece in a mold (cl 5:2).  If the steps of injecting are related to the positioned iron piece, it should be clearly and positively recited as such.
 	The phrase “the inner casing with the iron piece” (cl 5:4-5) is indefinite because there is prior step of combining the inner casing and the iron piece.  If the inner casing and the iron piece are actually combined when placed in the mold, it should be clearly and positively recited as such.
 	The phrase “the first outer casing is formed…and the vibrating membrane” (cl 5:5-6) is indefinite because it is unclear whether it is related to the step of injecting the plastic raw material or liquid silicone rubber raw material.  If they are related, it should be clearly and explicitly recited as such.
 	The phrase “integrally injection-molding wit the sealing ring, the folding ring, and the vibrating member” (cl 5:5-6) is indefinite because it is unclear whether the sealing and folding rings and vibrating member are related to the mold.  If the sealing and folding rings and vibrating member are positioned in the mold during the injection molding of the first outer casing, it should be clearly and positively recited as such. 
 	The phrase “after completing the injection molding” (cl 5:7) is indefinite because it is unclear to which injection molding is being referred.  Is it the injection of the raw material or liquid silicone rubber raw material into the mold, or is it the injection molding of the first and second outer casing?  
 	The phrase “removing the mold by heating and vulcanization” (cl 5:7; emphasis added) is indefinite because it is unclear whether a step of heating and vulcanization can result in removing the mold.  Typically, the steps of heating and vulcanization is performed at the end of an injection molding step and before opening an injection mold.
 	The encapsulation (cl 6:3) is indefinite because it is unclear whether it is related to the first and second outer casings and the inner casing.  There is indication as to what the encapsulation actually encapsulates.
	The phrase “integrally injection-molding wit the sealing ring, the folding ring, and the vibrating member” (cl 6:5-6) is indefinite because it is unclear whether the sealing and folding rings and vibrating member are related to the mold, which is has the positioned iron piece and the injected raw material or liquid silicone rubber raw material.  If the sealing and folding rings and vibrating member are positioned in the mold during the injection molding of the first outer casing, it should be clearly and positively recited as such.  	
 	Corrections and clarifications are required.
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11338483. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USPN 11338483 fully encompass the instant claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JPs 2017069853 and 2017041715 teach making passive horns by forming a sealing ring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744